Citation Nr: 0309706	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision issued by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for bilateral hearing loss.

A hearing was held before the undersigned Acting Veterans Law 
Judge in December 2002.


REMAND

The RO issued a Statement of the Case in August 2002 that 
continued the denial of entitlement to service connection for 
bilateral hearing loss.  The veteran filed a substantive 
appeal in September 2002; the RO subsequently docketed his 
appeal for appellate review before the Board in October 2002.

The veteran submitted additional evidence in support of his 
claim that is date stamped as received by the RO in March 
2003.  The evidence submitted by the veteran includes a 
February 2003 audiologic evaluation and a February 2003 
examination report.  The examination report contains an 
impression of profound sensorineural hearing loss.  The 
examiner indicated in the report that he felt that noise 
exposure probably contributed to the veteran's hearing 
disability.  The report reflects that the examiner qualified 
his opinion by adding that he could not state that the 
entirety of the veteran's hearing loss was caused by military 
noise trauma.

As evinced by the fact that a Supplemental SOC (SSOC) has not 
been issued since the August 2002 SOC, the RO has not 
considered the evidence submitted by the veteran and received 
in March 2003.  Since the veteran has not waived his right to 
RO review of the evidence, the matter must be remanded to the 
agency of original jurisdiction for review and preparation of 
a SSOC.  See 38 C.F.R. § 19.31 (2001).  This will protect his 
procedural due process rights.  See, e.g., Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
 


The Board observes that the veteran was notified via letter 
in December 2001 that VA would aid him by making reasonable 
efforts to obtain evidence sufficiently identified by him.  
The August 2002 SOC provided the veteran with 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002).  The December 2001 letter and 
the August 2002 SOC do not specifically notify the veteran 
that VA will make reasonable efforts to obtain evidence 
sufficiently identified by him from government agencies, 
employers and all healthcare providers.  See 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the veteran should be reminded that while VA 
will make reasonable efforts to obtain evidence on his 
behalf, ultimate responsibility for receipt of evidence in 
support of his claim remains with him.  Id.

Additionally, the Board notes that the veteran has not been 
afforded a VA examination.  See 38 C.F.R. § 3.159(c) (2002).  
The February 2003 private examination report indicates that 
the examiner indicated that he felt that noise exposure 
probably contributed to the veteran's hearing disability but 
qualified his opinion by adding that he could not state that 
the entirety of the veteran's hearing loss was caused by 
military noise trauma.  The veteran should be afforded a VA 
examination to determine if his current bilateral 
sensorineural hearing loss is etiologically related to in-
service exposure to noise in the late 1960s.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The 
veteran must be notified of which portion 
of evidence and information necessary to 
substantiate his claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Make reasonable efforts to obtain 
all evidence sufficiently identified by 
the veteran.

2.  The RO should scheduled the veteran for a VA 
audio examination with the appropriate specialist, 
to determine whether it is likely, as likely as 
not, or not likely that any currently diagnosed 
bilateral sensorineural hearing loss is 
etiologically related to in-service exposure to 
noise from 1966 to 1969.  The examiner should 
include a rationale for his/her opinion.  If the 
veteran's current bilateral hearing loss cannot be 
medically linked or attributed to in-service 
exposure to noise on a medically scientific basis, 
the examiner should clearly and specifically so 
specify in the examination report.  Send the claims 
folder to the examiner for review.

3.  The RO should then readjudicate the 
veteran's service connection claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including those implementing 
the VCAA (38 C.F.R. § 3.159).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



